DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 20, directed to a particle comprising gold and an ole-gum resin and/or a derivative thereof and to a method of treating and/or preventing a disease, disorder, or condition in a subject in need thereof, in the reply filed on October 28, 2022 is acknowledged.  Applicant further elected the combination of frankincense and myrrh as the species for an oleo-gum resin and/or a derivative thereof.  
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for relieving pain, psoriasis, irritable bowel syndrome, and improving stamina by administering particles of Example 3 and 4, i.e., gold particles with frankincense and myrrh, twice daily about 80 micrograms of gold/mL at various durations, it does not reasonably provide enablement for treating or preventing any disease, disorder, or any other condition by administering any other articles at any other concentrations.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.   Claim 20 encompass methods of treating and “preventing” any and all disease, disease, or condition in a subject.  While the Applicant’s disclosure may be enabling for methods of ameliorating some symptoms of psoriasis, irritable bowel syndrome, and improving stamina by administering specific particles in a specific dosing regime, it does not enable treating or prevention or inhibition of any disease, disorder, or any other condition by administering any other articles at any other concentrations.  
In re Wands, 858 F.2d 731, 736-40, 8 USPQ2d 1400, 1403-07 (Fed. Cir. 1988), set forth eight factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (MPEP § 2164.01)
The breadth of the claim: The rejected claims are drawn to methods of treating and/or preventing or inhibiting any disease, disorder, or any other condition in a patient, by administering gold particles with oleo-gum resin and/or a derivative thereof.  The claim term "preventing" implies that the disease, disorder, or condition is completely absent in patients treated according to the method claimed.  Applicant states a “derivative…includes… one or more compound(s) that are obtained from a reaction involving a compound of an oleo-gum resin” (para.0022, Pre-grant publication US 20 
Nature of the invention: The nature of the invention is methods of treating or preventing any disease, disorder, or any other condition via administration of particles comprising gold and any oleo-gum resin and/or any derivative thereof
c.	The state of the prior art:  Moses (US 9,795,634) teaches cancer treatment using nanoparticles of gold, frankincense, and myrrh.  Prevention or inhibition of cancer was not attempted or reported.  
d.	Level of one of ordinary skill in the art:  the level of ordinary skill is high as trained physicians would practice management and prevention of any disease, disorder, or condition.
e.	Level of predictability in the art: the level of predictability in treatment as well as prevention of any disease, disorder, or any other condition is low as due to the uncertain etiology of any condition arising in an individual. 
f.	Amount of direction provided by the inventor:  Applicant does not appear to disclose guidance or methods of how to specifically treat or prevent any disease, disorder, or any other condition.  Applicant discloses cases of Subjects A through K, each with a unique condition and varying symptoms, most prevalently pain, who were given 80 mcg of gold nanoparticles with frankincense and myrrh twice daily.  The case blurbs do not contain any comparative or control, and are silent regarding any other remedies the subjects took. 
g.	Existence of working examples:  The disclosure does not include any animal models or in vitro data tending to support any clinical attainment of treating or prevention from which the results of Subjects A through K could be extrapolated or generalized.   
h. 	Quantity or experimentation needed to make or use the invention based on the content of the disclosure: considering the state of the art as discussed above, particularly regarding the unpredictability of treating or preventing any disease, disorder, or any other condition, wide variability among individuals, and the lack of guidance provided in the specification, the person of ordinary skill would have to engage in significant amount experimentation and ingenuity to practice the invention commensurate in the scope of the claims.
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with claim 20.
		

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the particle comprises a terpenoid, a steroid,… and any combination thereof”.  “Oleo-gum resin and/or a derivative thereof” such as frankincense comprises terpenes.  Consequently it is insolubly ambiguous whether the particle is to “further comprise” any of the recited classes of compounds in addition to the “oleo-gum resin and/or a derivative thereof”, or whether it suffices for the “oleo-gum resin and/or a derivative thereof” to comprise any of the recited classes of compounds.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-15, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Moses (US 9,795,634).
Regarding claims 1-4, 6-8, 10-15, and 20, Moses teaches aqueous compositions gold nanospheres having diameters of less than about 30 nm, e.g., 30 nm, that are coated with citrate ions, frankincense and myrrh (entire document, including title; abstract; Fig.1;  col.2 l.65-col.3 l.1, col.3 ll.9-28, 41-67, col.4 ll.15-16, 40-62 Table 1; claims 1, 2, 4-10).  Moses teaches using the composition for treatment of cancer (see, e.g., abstract), including for delivery of anti-cancer drugs (col.6 ll.51-53).  Moses does not specifically disclose the viscosity or density of its compositions.  However for product claims, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  MPEP §2112.01(I).
Regarding claim 5, the example gold particle composition was prepared by adding 15 ml or 30 ml each of Boswellia sacra and Commiphora myrrah extracts comprising 100% pure essential oils (col.3 ll.53-67), meaning 50% of each.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moses (US 9,795,634) in view of Assefa (Assefa, A.G., et al., Microwave-Assisted Green Synthesis of Gold Nanoparticles Using Olibanum Gum (Boswellia serrate) and its Catalytic Reduction of 4-Nitrophenol and Hexacyanoferrate (III) by Sodium Borohydride, J Clust Sci (2017) 28:917–935).
Regarding claim 9, Moses does not specifically teach an embodiment wherein the gold nanoparticles are not capped with citrate ions and therefore in direct contact with a citrate ion.
Assefa teaches using olibanum gum from Boswellia serrate, also known as frankincense, as a “green” reducing and capping agent in synthesis of gold nanoparticles (the entire document, including title; abstract; 919-20, 925-27).  It is a “straightforward, an economically viable, one-step microwave-assisted green synthesis of well stabilized gold nanoparticles (AuNPs) by reducing chloroauric acid with natural water soluble olibanum gum (Boswellia serrate)” (abstract; 933-34).  Assefa teaches controlling the particle size via “various concentrations of gum solution” (926-27). 
It would have been prima facie obvious to one having ordinary skill in the art to modify the teachings of Moses and use olibanum gum or frankincense as a capping and reducing agent in place of Moses’s trisodium citrate dihydrate.  The skilled person would have been motivated to do so because Moses teaches coating its gold nanoparticles with frankincense, and Assefa teaches that frankincense can be used in a simple microwave-heated reaction as a reducing and capping agent of HAuCl4 without having to resort to boiling a mixture with trisodium citrate dihydrate for 14-15 minutes (col.3 ll.40-52) to prepare stable gold nanoparticles.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H. SARAH PARK/Primary Examiner, Art Unit 1615